After giving due consideration to all the relevant factors in the record we áre of the opinion that the assessments should be further reduced to the following amounts:

Land Building Total

1941- 42 $180,000 $700,000 $880,000
1942- 43 180,000 685,000 865,000
Order, so far as appealed from, unanimously modified accordingly and as so modified affirmed, with twenty dollars costs and disbursements to the relator-appellant. Settle order on notice. Present — Martin, P. J., Townley, Glennon, TJntermyer and Dore, JJ.